Citation Nr: 1013857	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-28 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension with 
coronary artery disease, claimed as due to chemical exposure.

2.  Entitlement to service connection for depression, memory 
loss and headaches, claimed as due to chemical exposure.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to chemical exposure.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active service from April 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  October 2002 and January 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

Regarding the diabetes claim, such issue was initially denied 
by the RO in October 2002.  The Veteran submitted a statement 
the following month that is reasonably construed as a notice 
of disagreement.  38 C.F.R. § 20.201.  However, the RO 
apparently treated such communication as a request to reopen 
and adjudicated the as though new and material evidence was 
required.  However, because the Board characterizes the 
November 2002 letter from the Veteran as a notice of 
disagreement, the October 2001 decision never became final.  
As such the instant appeal stems from an original claim, 
obviating the need for new and material evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension with 
coronary artery disease, depression, memory loss and 
headaches and diabetes mellitus.  He claims that these 
disorders resulted from exposure to chemical and biological 
agents while he was stationed at the Dugway Proving Grounds 
in Utah.

In statements in support of his claim, the Veteran explained 
that he worked in field artillery and handled rounds that 
contained chemicals.  He indicated that he fired rounds at 
bunkers and foxholes that had animals in them, in order to 
determine the effects of the chemicals.  He stated that he 
wore a self-contained toxic environment protective outfit 
during those tests.

The Board finds that additional development is necessary in 
order to determine what types of agents the Veteran may have 
been exposed to while stationed at Dugway.  On remand, the 
AMC/ RO should obtain the Veteran's personnel records.  The 
AMC/ RO should also obtain any available information 
regarding tests of  chemical and/ or biological agents that 
occurred during the Veteran's period of service at Dugway 
Proving Grounds.

Additionally, the Veteran has not been afforded VA 
examinations in connection with his claims.  Following the 
requested development, the Veteran should be afforded VA 
examinations.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should obtain the 
Veteran's personnel file. 

2.  The AMC/RO should contact Dugway 
Proving Grounds in Dugway, Utah, to 
attempt to verify the Veteran's exposure 
to chemical or biological agents.  The RO 
should request any available information 
regarding chemical agents the Veteran 
would have been exposed to while 
stationed at Dugway.

3.  The AMC/ RO should schedule the 
Veteran for VA examinations for his 
claimed disabilities.  The claims file 
should be made available for the 
examiner's review in conjunction with the 
examination.  Following a thorough 
examination, the examiner should answer 
the following questions.  

a)  Is the claimed disability of 
hypertension with coronary artery disease 
at least as likely as not (50 percent or 
greater likelihood) related to the 
Veteran's period of active service, to 
include any documented exposure to 
chemical or biological agents?  The 
examiner should provide a detailed 
rationale for the opinion.

b)  Is the claimed disability of 
depression, memory loss and headaches at 
least as likely as not related to the 
Veteran's period of active service, to 
include any documented exposure to 
chemical or biological agents?  The 
examiner should provide a detailed 
rationale for the opinion.

c)  Is the claimed disability of diabetes 
mellitus at least as likely as not (50 
percent or greater likelihood) related to 
the Veteran's period of active service, 
to include any documented exposure to 
chemical or biological agents?

As to all above inquiries, if the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

4.  Following the requested development, 
the Veteran's claims should be 
readjudicated based upon all of the 
evidence of record.  If the benefits 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and should have an applicable 
opportunity to respond.  The case should 
then be returned to the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


